[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION FOR COUNSEL FEES
The counsel for the plaintiff has filed a motion for counsel fees for his services in defense of the appeal brought by the defendant in which the plaintiff prevailed. At the hearing on this motion, the plaintiff established to the court's satisfaction her inability to pay and the relative greater ability of the defendant to provide for those fees.
The court also finds that the fees charged by the plaintiff's counsel were reasonable under all of the circumstances. While the court finds the fees to be reasonable, given the other orders which the court has issued, the court will order the defendant to pay $6,000.00 to the plaintiff for counsel fees incurred in defense of the appeal, to be paid within sixty (60) days of the issuance of this order.
It is so ordered.
MARGARET C. DRISCOLL STATE TRIAL REFEREE